                                                                                      Case 2:18-cv-01682-JCM-PAL Document 26 Filed 12/10/18 Page 1 of 3



                                                                                  1   Michael D. Rounds
                                                                                      Nevada Bar No. 4734
                                                                                  2   Patrick J. Reilly
                                                                                      Nevada Bar No. 6103
                                                                                  3   Samantha J. Reviglio
                                                                                      Nevada Bar No. 14258
                                                                                  4   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  5   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702-382-2101
                                                                                  6   Facsimile: 702-382-8135
                                                                                      Email: mrounds@bhfs.com
                                                                                  7           preilly@bhfs.com
                                                                                              sreviglio@bhfs.com
                                                                                  8
                                                                                      Attorneys for Defendant/Counterclaimant, Auratone, LLC
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                               UNITED STATES DISTRICT COURT

                                                                                 11                                      DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   MUSIC TRIBE COMMERCIAL NV, INC.                 Case No.: 2:18-cv-01682-JCM-PAL
                                                                                      AND MUSIC TRIBE GLOBAL
                                                      702.382.2101




                                                                                 13   BRANDS, LTD.,
                                                                                                                                          STIPULATION FOR EXTENSION OF
                                                                                 14                     Plaintiffs,                       TIME TO RESPOND TO MOTION TO
                                                                                                                                           STRIKE AFFIRMATIVE DEFENSES
                                                                                 15          v.                                                   (FIRST REQUEST)
                                                                                 16   AURATONE, LLC,
                                                                                 17                     Defendant and
                                                                                                        Counterclaimant.
                                                                                 18

                                                                                 19
                                                                                 20          IT HEREBY IS STIPULATED between Plaintiffs Music Tribe Commercial NV, Inc. and

                                                                                 21   Music Tribe Global Brands, Ltd. (collectively, “MUSIC Tribe”) and Defendant Auratone, LLC

                                                                                 22   (“Auratone”), by and through their undersigned counsel of record, that Auratone may have up to
                                                                                 23   and including Friday, December 14, 2018 in which to respond to the Motion to Strike
                                                                                 24
                                                                                      Affirmative Defenses (ECF No 24).
                                                                                 25
                                                                                             This request is brought in good faith and not for the purpose of undue delay.
                                                                                 26

                                                                                 27                                                   1
                                                                                 28
                                                                                      Case 2:18-cv-01682-JCM-PAL Document 26 Filed 12/10/18 Page 2 of 3



                                                                                  1         IT IS SO STIPULATED AND AGREED:
                                                                                  2   DATED this 10th day of December, 2018.         DATED this 10th day of December, 2018.
                                                                                  3
                                                                                      /s/ John L. Krieger                            /s/ Michael D. Rounds
                                                                                  4   John L. Krieger, Esq.                          Michael D. Rounds, Esq.
                                                                                      DICKINSON WRIGHT PLLC                          Patrick J. Reilly, Esq.
                                                                                  5   8363 West Sunset Road, Suite 200               Samantha J. Reviglio, Esq.
                                                                                      Las Vegas, Nevada 89113-2210                   BROWNSTEIN HYATT FARBER
                                                                                  6                                                  SCHRECK, LLP
                                                                                      E. Russell Tarleton (Pro Hac Vice)             100 North City Parkway, Suite 1600
                                                                                  7   Marc Levy (Pro Hac Vice Pending)               Las Vegas, NV 89106-4614
                                                                                      SEED IP Law Group LLP
                                                                                  8   701 Fifth Avenue, Suite 5400                   Attorneys for Auratone LLC
                                                                                      Seattle, Washington 98104
                                                                                  9   Tel. 206-622-4900
                                                                                      Fax. 206-682-6031
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                      Attorneys for Plaintiffs
                                                                                 11   MUSIC Tribe Global Brands Ltd.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14                                            IT IS SO ORDERED.

                                                                                 15

                                                                                 16
                                                                                                                               _________________________________________
                                                                                 17          March 5, 2019                     UNITED STATES DISTRICT JUDGE
                                                                                      DATED: _______________
                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                              2
                                                                                 28
                                                                                      Case 2:18-cv-01682-JCM-PAL Document 26 Filed 12/10/18 Page 3 of 3



                                                                                  1                                    CERTIFICATE OF SERVICE
                                                                                  2              Pursuant to FRCP 5(b), I certify that I am an employee of BROWNSTEIN HYATT
                                                                                  3
                                                                                      FARBER SCHRECK, LLP, and on this 10th day of December, 2018, I served the document
                                                                                  4
                                                                                      entitled, STIPULATION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO
                                                                                  5
                                                                                      STRIKE AFFIRMATIVE DEFENSES (FIRST REQUEST), on counsel of record through
                                                                                  6

                                                                                  7   the CM/ECF system.

                                                                                  8

                                                                                  9                                                /s/Nancy R. Lindsley
                                                                                                                                  Employee of Brownstein Hyatt Farber
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                                                                  Schreck, LLP
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                      18153019
                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27                                                  3
                                                                                 28
